DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on April 4, 2022 is entered.
	Claims 4, 5, 7, 10-12, 14, 15, 19-21, 23, and 26-29 have been canceled.
	Claims 1-3, 6, 8, 9, 13, 16-18, 22, 24, and 25 are pending.

Claims 13, 16 and 17 stand withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 26, 2018.

	Claims 1-3, 6, 8, 9, 18, 22, 24, and 25 are currently under consideration as they read on the elected invention of a polypeptide-Fc conjugate and the species of glucagon-like peptide-1 (GLP-1) and polyethylene glycol (PEG).

3.	In view of applicant’s amendment, following rejections are set forth.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 1-3, 6, 8, 9, 18, 22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation "and the non-peptidyl linker is linked to an internal lysine residue of the physiologically active polypeptide" in lines 9-12.  There is insufficient antecedent basis for this limitation in the claim.  While the specification appears to disclose a species of the human GLP-1 receptor agonist exendin-4 linked to PEG via a lysine residue (e.g. see page 27 of the specification as-filed), it is not clear if the claimed GLP-1 receptor agonist contains an internal lysine residue.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 1-3, 6, 8, 9, 18, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim 2, BMB Reports 2009; 42(4):212-216) in view of Kim et al. (Kim 1, US 7,736,653, reference on IDS) and Jung et al. (US 8,029,789).

Kim 2 teaches glucagon-like peptide1 (GLP-1) binds to and activates GLP-1 receptor (e.g. see left col. in page 212), thus, GLP-1 is an GLP-1 receptor agaoinst. 
Kim 2 teaches Fc fusion to glucagon-like peptide1 (GLP-1) inhibits degradation, increases its half-like in serum, and induces a potent activity for human GLP-1 receptor activation (e.g. see Title). Specifically, Kim 2 teaches that GLP-1 fused to human IgG 1 Fc region is protected from rapid degradation by human dipeptidyl peptidase IV (DPP-IV) in vivo and has a prolonged half-life compared to unconjugated GLP-1 (e.g. see left col. in page 213).

	The reference teachings differ from the instant invention by not exemplify GLP-1 linked to Fc via non-peptidyl linkers such as PEG. 

Kim 1 teaches the use of immunoglobulin Fc as a carrier to a polypeptide drug.  Specifically, Kim 1 teaches Fc linked to a physiologically active polypeptide via a non-peptidyl linker, wherein the Fc is from IgG including IgG4, and the linker is PEG (e.g. see claims 1-13).  In examples, Kim 1 teaches that the Fc can have CH1, hinge, CH2, and CH3 (e.g. see col. 4 and 5).  The non-peptidyl linker is a biocompatible polymer; most preferred linker is PEG (e.g. see lines 40-50 in col. 9). The polypeptide drug can be human growth hormone or glucagon (e.g. see claim 11).  In the examples, Kim 1 discloses proteins such as IFNα linked to a 3.4 KDa PEG having aldehyde reactive group (identical to the PEG used in the instant specification in page 26) further linked to Fc from IgG1 including aglycosylated Fc (e.g. see Examples in col. 12-26).  Further, in the examples, the conjugation is performed in pH 6.0 for Fc-PEG conjugation, and pH 7.3 for linking Fc-PEG to physiologically active polypeptide (e.g. see col. 16).  Kim 1 teach that the polypeptide can be linked to the N-terminus of the Fc fragment (e.g. see lines 33-41 in col. 7 and in Step 3 in col. 13).  Kim 1 produces IgG constant region in E. coli host cell, thus the IgG constant region produced is aglycosylated (e.g. see claims 1-12).

The instant claim 1 recite PEG of formula 1:

	
    PNG
    media_image1.png
    150
    320
    media_image1.png
    Greyscale


	This formula has two carbons (C=12 Da) and one oxygen (O=16 Da). Thus the molecular weight is (40Da)n, wherein n=10-480.  The prior art PEG has a molecular weight of 3.4 KDa, which would inherently have n=85 (3.4 KDa/40 Da=3400/40=85).  As such, the prior art teachings of 85 PEG would anticipate the instant invention encompass 10-480 PEG without evidence to the contrary. Kim 1 further teach and claim that the Fc can include CH1, hinge, CH2 and CH3 and can be from IgG4.

	Kim 1 further teach and claim that the Fc can include CH1, hinge, CH2 and CH3 and can be from IgG4.

	Kim 1 teaches 	 that Fc fragment and a polypeptide drug may be linked to each other at an N-terminus or C-terminus, and preferably at a free group, and a covalent bond between the immunoglobulin Fc fragment and the drug is easily formed especially at an amino group of a lysine residue (e.g. see lines 1-10 in col. 10).  In Example 6, Kim 1 teaches method of linking PEG to lysine residue within the physiologically active polypeptide (IFN-α) at pH 6.0 followed by linking the IFN-α-PEG to the amino group of a lysine residue of IgG Fc.

Jung et al. teach that IgG Fc fragment can be linked to therapeutic polypeptide via non-fusion method.  Specifically, Jung et al. teach that human IgG1, IgG2, or IgG4 Fc region including CH1-hinge-CH2-CH3 is produced in E.coli host cell (e.g. see Examples 1-3 in col. 13-20) which is aglycosylated.  Jung et al. further teach human EPO conjugate produced by first preparing EPO-PEG complex; the PEG has an aldehyde reactive group at both end of PEG (e.g. see Example 6 in col. 21).  Note that the PEG used by Jung et al. is a 3.4-KDa PEG (e.g. see lines 57-60 in col. 24) that appears to be identical to the PEG used in the instant specification (see disclosure in lines 17-20 in page 26 of the instant specification as filed). Jung et al. teach that the EPO-PEG-Fc conjugate has longer serum half life as compared to EPO without Fc conjugate or hyperglycosylated EPO (e.g. see lines 51-67 in col. 22). Jung et al. teach physiologically active polypeptide that can be used in the PEG-Fc conjugate includes insulin or glucagon (lines 5-10 and 15-20 in col. 13). While Jung et al. does not teach that the conjugate is obtained by reacting polypeptide-non-peptidyl linker with Fc fragment at pH of 4.0-9.0 (e.g. as recited in claim 3), the patentability of the product (conjugate) does not depend on its method of production, In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113. 
Given that the Jung et al. teach protein conjugates having the same structure of the instantly claimed polypeptide-Fc conjugate, the prior art conjugate (e.g. EPO-PEG-IgG Fc) would inherently/intrinsically bind FcRn with the same ratio as recited in the instant claims (e.g. claims 1 and 2).

Jung et al. teach that the genetic fusion of two protein can create a non-naturally occurring abnormal amino acid sequence at the connection region and the sequence can be potentially recognized as “non-self” by the immune system and cause unwanted immune response (e.g. see lines 20-26 in col. 3).  Jung et al. state: “[t]o solve these problems, the present inventors previously prepared an Fc fragment and a protein drug as separate polypeptides not using a fusion method based on genetic recombination but using the best expression systems and covalently linking the two polypeptides together to use the Fc fragment as a drug carrier. In this case, it is possible to prepare a conjugate of a glycosylated polypeptide drug and an aglycosylated Fc, which does not induce undesirable immune responses but has satisfactory properties of physiological drug activity, in vivo duration and stability.”
	
It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to use the known technique of modify the GLP-1 receptor agonist-Fc fusion disclosed in Kim 2 by linking GLP-1 receptor agonist having an internal lysine residue to the Fc of IgG4 via PEG linker as taught by Kim 1 (preferably at a free group and a covalent bond between Fc fragment and the drug is easily formed at an amino group of a lysine residue) and Jung.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Kim 2 and Jung both teach that Fc fragment such as Fc from IgG4 can be linked via PEG to therapeutic compounds (e.g. GLP-1 receptor agonist) for satisfactory properties of physiological drug activity and in vivo duration and stability.  Applying known technique disclosed in Jung et al. and Kim 1 to the GLP-1-Fc fusion disclosed Kim 2 would have be within the capabilities of one skilled in the art and the result of GLP-1-PEG-Fc would have been predictable.  As such the invention as a whole is prima facie obvious in view of the combined teachings of Kim 1, Kim 2 and Jung et al.

Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant asserts that the amended claims now are limited to GLP-1 receptor agonist and have an added limitation of “the non-peptidyl linker is linked to an internal lysine residue of the physiologically active polypeptide” which is not disclosed or suggest by the cited prior art, thereby cannot be viewed for inherent properties. As such, applicant asserts that the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s reliance on the added limitation of non-peptidyl linker linked to an internal lysine residue of the GLP-1 receptor agonist, noted that Kim 1 teaches that Fc fragment and a polypeptide drug may be linked to each other at an N-terminus or C-terminus, and preferably at a free group, and a covalent bond between the immunoglobulin Fc fragment and the drug is easily formed especially at an amino group of a lysine residue (e.g. see lines 1-10 in col. 10).  In Example 6, Kim 1 teaches method of linking PEG to lysine residue within the physiologically active polypeptide (IFN-α) at pH 6.0 followed by linking the IFN-α-PEG to the amino group of a lysine residue of IgG Fc. Given that the combined teachings of the prior art disclosed linking IgG4 Fc via PEG to the physiologically active polypeptide in the same way as the instantly recited compound, the prior art conjugate would inherently exhibit the same properties as recited in the instantly claims.  

Once again, the biological polypeptides such as GLP-1 receptor peptide agonist conjugated to IgG Fc region via PEG was disclosed in both Kim 1 and Kim 2 (see detailed discussion above).  For example, Kim 1 teaches and claims a pharmaceutical composition comprising an IgG Fc including IgG4 fragment covalently linked to a drug (e.g. glucagon-like peptides) via non-peptide linker such as PEG  (e.g. see claims 1-13).  Kim 1 states in col. 27:

	“[i]n particular, compared to proteins modified with 40-kDa PEG having the longest duration of action among PEG molecules for increasing the duration of action of proteins in the serum, the immunoglobulin Fc protein conjugates had much superior serum stability. In addition, compared to protein conjugates coupled to albumin instead of the immunoglobulin Fc, the protein conjugates of the present invention displayed excellent serum stability, indicating that the protein conjugates of the present invention are effective in developing long-acting forms of protein drugs. These results, that the present protein conjugates have excellent effects on serum stability and MRT in a broad range of proteins including colony stimulating factor derivatives by point mutation compared to conventional PEG- or albumin-conjugated proteins, indicate that the stability and duration-extending effects of the present protein conjugates are applicable to other physiologically active polypeptides”.

As such, the instant invention as a whole is prima facie obvious in view of the combined teachings of Kim 1, Kim 2 and Jung et al. for the reasons stated above.  Given that the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable), combined teachings of the prior art producing the same conjugate (GLP-1 receptor agonist-PEG-Fc) would inherently have the same properties including the binding ratio to FcRn as recited in independent claim 1. 

Therefore, applicant’s arguments have not been found persuasive.

9.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-3, 6, 8, 9, 18, 22, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over following US Patents for the reasons of record in view of Kim et al. (Kim 1, US 7,736,653, reference on IDS) and Kim et al. (Kim 2, BMB Reports 2009; 42(4):212-216).

The instant claims are drawn to a composition comprising a physiologically active polypeptide-immunoglobulin Fc fragment conjugate which consists of a physiologically active polypeptide linked via a non-peptidyl linker to the N-terminus of an IgG4 Fc fragment comprising an FcRn-binding region and wherein the non-peptidyl linker is linked to an internal lysine residue of the physiologically active polypeptide 

claims 1-13 of US 7,736,653 (reference on IDS, claims are drawn to a pharmaceutical composition comprising an Fc fragment including CH1, hinge, CH2, and CH3 from IgG4 as a carrier covalently linked to a physiologically active polypeptide via a non-peptide linker); claim 11 of the ‘653 also recites long list of physiologically active polypeptide such as “glucagon-like peptide”.

claims 1-11 of US 8,110,665 (reference on IDS, claims are drawn to a method of increasing in vivo duration of action of a drug comprising covalently linking the drug to an immunoglobulin Fc fragment through a non-peptide linker, wherein the drug is a physiologically active polypeptide); claim 10 of the ‘665 also recites long list of physiologically active polypeptide such as “glucagon-like peptide”. Claims 3 and 4 recite Fc fragment composed CH1, hinge, CH2, and CH3. Claims 6-8 recite Fc from IgG4.
claims 1-17 of US 8,163,889 (claims are drawn to a protein conjugate of a physiologically active polypeptide, e.g. human growth hormone, a non-peptide polymer PEG, and immunoglobulin G, e.g. IgG4, and a method of making the protein conjugate); claim 12 of the ‘889 patent encompasses physiologically active polypeptide being selected from the group consisting of human growth hormone, interferon alpha, interferon beta, granulocyte colony stimulating factor, and erythropoietin.

claims 1-78 of US 9,731,031 (claims are drawn to a conjugate comprising osyntomodulin derivation comprising amino acid sequence of SEQ ID NO:24, an immunoglobulin Fc region and a non-peptidyl linker such as PEG, and a method of for treating disease by administering the conjugate); claim 18 of the ‘031 patent recites drugs such as glucagon-like peptide-1 receptor agonist. Claim 11 recites Fc encompasses hinge region. Claims 14 and recite Fc from IgG4. 

claims 1-4 of US 9,750,820 (claims are drawn to an IgG Fc region as a drug carrier that covalently linked to a drug through a non-peptide linker including PEG), wherein the drug is defined as human growth hormone or glucagon-like peptide 1 (e.g. see col. 12).

claims 1-17 of US 9,789,202 (claims are drawn to a method of treating a cancer by administering a composition comprising an interferon alpha linked to immunoglobulin G constant region via PEG linker); where interferon alpha is a known cytokine. Claim 9 recite IgG constant region comprises hinge region. Claim 12 recite an IgG4 Fc, and

claims 1-26 of US 9,801,950 (claims are drawn to a liquid formulation of an insulinotropic peptide conjugate consisting essentially of the peptide conjugate linked to immunoglobulin Fc region via non peptidyl polymer including PEG, and a method for preparing the liquid formulation), wherein the preferred insulinotropic peptide is disclosed as glucagon like peptide-1 or exendin-4 which is a known strong GLP-1 receptor agonist (e.g. see col. 1 and col. 7). Claim 5 recites IgG4 Fc region. 

	The conflicting claims differ from the instant claims by not describing a physiologically active polypeptide GLP-1 receptor agonist linked via a PEG linker to the N-terminus of the Fc fragment, wherein the PEG has formula 1, and wherein the PEG is linked to an internal lysine residue of the physiologically active polypeptide.

The teachings of Kim 1 and Kim 2 have been discussed above.

	It would thus be obvious to connect the physiologically active polypeptides (including GLP-1 receptor agonist) via PEG having 3.4 KDa (n=85) linked to an internal lysine residue of the physiologically active polypeptide such as GLP-1 receptor agonist to the N-terminus of the Fc fragment as disclosed in Kim 1 and Kim 2.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since applying known technique disclosed in Kim 1 (linking physiologically active polypeptide to the N-terminus of the Fc fragment via PEG having n-85) to the GLP-1-PEG-Fc fusion recited in the conflicting claims would have be within the capabilities of one skilled in the art and the result of GLP-1-PEG-Fc would have been predictable.  As such, the claims in the US Patents listed above would render the instant claims obvious.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that he added limitation regarding non-peptidyl linker linked to an internal lysine residue of the physiologically active polypeptide was not taught or suggested by the cited references. As such, applicant assert that inherency can not be established.  Thus, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s reliance on the added limitation of non-peptidyl linker linked to an internal lysine residue of the GLP-1 receptor agonist, noted that Kim 1 teaches that Fc fragment and a polypeptide drug may be linked to each other at an N-terminus or C-terminus, and preferably at a free group, and a covalent bond between the immunoglobulin Fc fragment and the drug is easily formed especially at an amino group of a lysine residue (e.g. see lines 1-10 in col. 10).  In Example 6, Kim 1 teaches method of linking PEG to lysine residue within the physiologically active polypeptide (IFN-α) at pH 6.0 followed by linking the IFN-α-PEG to the amino group of a lysine residue of IgG Fc. Given that the combined teachings of the prior art disclosed linking IgG4 Fc via PEG to the physiologically active polypeptide in the same way as the instantly recited compound, the prior art conjugate would inherently exhibit the same properties as recited in the instantly claims.  

The biological polypeptides such as GLP-1 receptor peptide agonist conjugated to IgG Fc region via PEG was disclosed in both Kim 1 and Kim 2 (see detailed discussion above).  Given that the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable), combined teachings of the prior art producing the same conjugate (GLP-1 receptor agonist-PEG-Fc) would inherently have the same properties including the binding ratio to FcRn as recited in the instant claims.

11.	No claim is allowed.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644